DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (8,186,823) in view of Yagi et al. (9,386,678).

 	Regarding claim 1, Saitoh teaches a printing system, comprising: 
a pretreatment head (fig. 1, upper portion of item 20) comprising a surface barrier discharge plasma generator (fig. 1, item 9) to apply a plasma treatment to a media substrate (col. 9, lines 53-58) and facing the media substrate (see fig. 1); and 
an inkjet print head (fig. 1, item 5) positioned with respect to the pretreatment head to form a printed image on the polyolefin media substrate after the plasma treatment (Note media transport direction).
Saitoh does not teach wherein the surface barrier discharge plasma generator includes a dielectric plate having a common surface (fig. 3, surface of dielectric 1 sandwiched between branches of first electrode 4b and trunk of second electrode 3a not interposed with air gaps 2), a first electrode, a second electrode, wherein the first electrode and the second electrode are embedded within the dielectric plate separated from one another by a dielectric material of the dielectric plate such that plasma arcs and not in a volumetric space between the electrodes when a potential difference is applied across the first electrode and the second electrode. Yagi teaches this (Yagi, col. 8, lines 45-49, see fig. 7, note dielectric plate 203, common surface 203a, first electrode 209A/B, second electrode 209a/b embedded within dielectric plate 203 and separated by portions of plate 203. Note that plasma arcs form along major surface 203a of plate 203). It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the plasma generator disclosed by Yagi for that disclosed by Saitoh because doing so would allow for a larger plasma treatment area, thereby facilitating more even plasma treatment and higher throughput of substrates. 




Regarding claim 2, Saitoh in view of Yagi teaches the printing system of claim 1, wherein the surface barrier discharge plasma generator is positioned or movable to become in direct contact with the media substrate (Saitoh, compare figs. 1, 2).

Regarding claim 3, Saitoh in view of Yagi teaches the printing system of claim 1, wherein the surface barrier discharge plasma generator is positioned or movable to operate at from 0.1 mm to 10 mm from the polyolefin media substrate (Saitoh, compare figs. 1, 2, Note that the generator is movable in the claimed range and thus is movable and operable in the range).

Regarding claim 4, Saitoh in view of Yagi teaches the printing system of claim 1 wherein the media substrate is a media web that is web fed, and wherein the surface barrier discharge plasma generator is 75% or more as wide as the media web (Saitoh, see fig. 1, Note web medium, and note that it is inherent within the reference that the generator is at least as wide as the medium because if it wasn’t, only a portion of the medium could be hydrophilized leaving large portions of the medium that could not be printed on). 

Regarding claim 6, Saitoh in view of Yagi teaches the printing system of claim 1, further comprising the media substrate, wherein the media substrate is substantially devoid of fixer (Saitoh, col. 3, line 9).

. 

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Yagi as applied to claim 1 above, and further in view of Sugiyama et al. (2005/0217798).

Regarding claim 9, Saitoh in view of Yagi teaches the printing system of claim 1. Saitoh in view of Shibata does not teach a second pretreatment head comprising a surface barrier discharge plasma generator positioned on an opposite surface of the media substrate to apply a plasma treatment to the opposite surface of the media substrate. Sugiyama teaches this (Sugiyama, see fig. 1). It would have been obvious to one of ordinary skill in the art to include a plasma generator on both sides of a substrate, as disclosed by Sugiyama, in the device disclosed by Saitoh in view of Shibata because doing so would allow for the plasma processing of both sides of a substrate simultaneously. 

Regarding claim 16, Saitoh in view of Yagi teaches the printing system of claim 1. Saitoh in view of Yagi does not teach wherein the first electrode and the second .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Yagi as applied to claim 1 above, and further in view of Cofler (8,287,116).
 	Regarding claim 5, Saitoh in view of Yagi teaches the printing system of claim 1. Saitoh in view of Yagi does not teach wherein the pretreatment head and inkjet print head are attached to a carriage for passing the pretreatment head over a portion of a media substrate to apply the plasma treatment followed by passing the inkjet print head over the media substrate to form the printed image on the portion. Cofler teaches this (Cofler, see fig. 2, cols. 2-3, lines 59-3). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the inkjet printing technique disclosed by Saitoh in view of Yagi to the device disclosed by Cofler because doing so would amount to the simple substitution of one known prior art element for another to obtain predictable results. In other words, both the pagewidth printing apparatus of Saitoh in view of Yagi and the carriage-reciprocation printing apparatus disclosed by Cofler were well known at the time of invention. Thus, to apply such a plasma treatment generator to either type of printer would have been an obvious design choice. 
7 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Yagi as applied to claim 1 above, and further in view of Zhou (9,034,953).

Regarding claim 7, Saitoh in view of Yagi teaches the printing system of claim 1. Saitoh in view of Yagi does not teach wherein the media substrate is paper comprising calcium carbonate. Zhou teaches this (Zhou, col. 6, lines 8-13). It would have been obvious to use the paper disclosed by Zhou with the device disclosed by Saitoh in view of Yagi because doing so would amount to combining prior art elements according to known methods to yield predictable results. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Yagi as applied to claim 1 above, and further in view of Yializis et al. (6,441,553).

Regarding claim 17, Saitoh in view of Yagi teaches the printing system of claim 1. Saitoh in view of Yagi does not explicitly teach wherein the surface barrier plasma generator is positioned or movable such that the media substrate passes through the plasma arcs. Yializis teaches a plasma generator for surface treatment of a substrate wherein the substrate is moved through a plasma arc for treatment (Yializis, fig. 4A, Note that substrate 54 travels through arc 38). It would have been obvious to one of ordinary skill in the art at the time of invention to move the substrate through a plasma arc, as disclosed by Yializis, in the device disclosed by Saitoh in view of Yagi because . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853